      Case 1:19-cv-01019-KWR-CG Document 27 Filed 07/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NATHANIEL HARVEY, et al.,

               Plaintiffs,
v.                                                          CV No. 19-1019 KWR/CG

NEW MEXICO DEPARTMENT OF
CORRECTIONS, et al.,

               Defendants.


               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on September 1, 2020,

at 2:00 p.m. Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-

9415, follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
